DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Claims 1-30 have been canceled.
Claims 31-50 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 31-49, and of species 11,11-D2-linoleic acid ethyl ester and Alzheimer’s Disease, in the reply filed on 1/29/2021 is acknowledged.
Claims 33, 44, 46, and 50 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 31, 32, 34-43, 45, and 47-49 are being examined in this application, insofar as they read on the elected species of 11,11-D2-linoleic acid ethyl ester and Alzheimer’s Disease.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:



Claims 31, 32, 34-43, 45, and 47-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating Alzheimer's Disease, Mild Cognitive Impairment, or Frontotemperal Dementia, by administering di-deuterated linoleic acid (D2-LA) and tetra-deuterated alpha-linolenic acid (D4-ALA), does not reasonably provide enablement for a method of preventing Alzheimer's Disease, Mild Cognitive Impairment, or Frontotemperal Dementia by administering modified polyunsaturated fatty acids or fatty acid esters instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure. (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
The above factors, regarding the present invention, are summarized as follows:
The breadth of the claims – The breadth of the claims is drawn to a method of treating Alzheimer's Disease, Mild Cognitive Impairment, or Frontotemperal Dementia by administering a deuterated polyunsaturated fatty acid or fatty acid ester.
The Nature of the invention – The nature of the invention is drawn to the administration of a deuterated polyunsaturated fatty acid or fatty acid ester for treating Alzheimer's Disease, Mild Cognitive Impairment, or Frontotemperal Dementia.
The state of the prior art / The predictability or lack thereof in the art – The state of the prior art is that the pharmacological art involves screening in vitro and in vivo of the selected composition to determine the desired pharmacological activities (i.e. what compositions can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
“Prevention” provides the expectation that the diseases/disorders or conditions do not occur in response to a challenge or initiating event. While there is no requirement that prevention must be absolute in all cases, there is a reasonable expectation that some element of prevention can be shown. The standard for such is extremely high, and it is expected that the showing will be actual rather than implied, prophetic, or with a model. The standard of enablement is higher for such inventions because effective preventions of disease conditions are relatively rare and may even be unbelievable in the absence of strong supporting evidence. With respect to Applicant’s claims to prevention, there are no known compositions that have been demonstrated to prevent Alzheimer's Disease, Mild Cognitive Impairment, and Frontotemperal Dementia instantly claimed.
The relative skill of those in the art – The relative skill of those in the art is high, with a typical practitioner possessing commensurate degree level, as well as several years of professional experience.
The amount of direction or guidance present – There is no direction or guidance present for the prevention of Alzheimer's Disease, Mild Cognitive Impairment, or Frontotemperal 
Example 20 is provided in the specification for treating Alzheimer's Disease, Mild Cognitive Impairment, or Frontotemperal Dementia by administering D2-LA and D4-ALA, however, the disclosure does not provide how the in vivo data correlates to the prevention of Alzheimer's Disease, Mild Cognitive Impairment, or Frontotemperal Dementia instantly claimed.
The presence or absence of working examples – The working examples present in the instant specification are directed to treating Alzheimer's Disease, Mild Cognitive Impairment, or Frontotemperal Dementia with D2-LA and D4-ALA, as disclosed in Example 20.
With respect to the prevention of the instant diseases, there is no evidence of record, which would enable the skilled artisan in the identification of the subjects who have the potential of becoming afflicted with the numerous diseases/disorders or conditions claimed herein. That a single composition can be used to treat or prevent all diseases/disorders and conditions embraced by the claims is an incredible finding for which Applicant has not provided supporting evidence. Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use for treating or preventing any or all of the diseases/disorders or conditions by administering the instant claimed composition.
The quantity of experimentation needed – The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases, disorders, or conditions out of all the diseases, disorders, or conditions instantly encompassed by the claims would be benefited by administering a deuterated polyunsaturated fatty acid or fatty acid ester and would furthermore then have to determine the claimed deuterated polyunsaturated fatty acid or fatty acid ester in the instant invention would provide treatment / prevention of the diseases. Such a task has yet to be accomplished in the art and the instant specification provides no particular guidance on how to accomplish such a task.
In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
Genetech, 108 F.3d at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by deuterated polyunsaturated fatty acids or fatty acid esters encompassed in the instant claims, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 32, 34-43, and 47-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shchepinov et al (Retrotope. 2010;1-11. Cited on the IDS) in view of Morris (Eur J Neurol. 2009;16(Suppl 1):1-7.), Shchepinov (WO 2007/102030 A1; 9/13/2007. Cited on the IDS), and Stella et al (New York: Published by AAPS Press and Springer. 2007. Cited on the IDS).
The instant claims recite a method of treating or preventing the progression of Alzheimer's Disease, Mild Cognitive Impairment, or Frontotemperal Dementia, comprising: administering an effective amount of a modified polyunsaturated fatty acid or fatty acid ester, or 
Shchepinov (2010) teaches a method comprising administering deuterated polyunsaturated fatty acids (D-PUFAs) comprises 30 mg linoleic as dietary supplement (administered to or ingest by) to a subject for 6 days and 6 days post 1-methyl-4-phenyl-1,2,3,6-tetrahydropyridine (MPTP) (p.7), wherein said deuterated linoleic acid is 11,11-D2-linoleic acid (deuterated at one or more bis-allylic positions, an omega-6 fatty acid) (p.3). In addition, Shchepinov (2010) teaches that many central nervous system (CNS) disease etiologies have recently been associated with oxidation damage of mitochondrial membranes, that oxidation in oxidation damage of mitochondrial membranes occurs at a very few, weak-link chemical bonds in polyunsaturated fatty acids, isotope effect (deuterated) can stabilize target bonds in well-understood ways, and supplement isotope components into essential fatty acids will increase resistance to oxidation and may mitigate disease (p.2).

Shchepinov (2010) does not teach the method comprises the claimed subject, a patient having Alzheimer's Disease, wherein the patient receives the claimed amount of deuterated polyunsaturated fatty acid or fatty acid ester as well as an amount of undeuterated polyunsaturated fatty acid or fatty acid ester (claims 31, 32, 34, and 49), and the method further comprises co-administering an antioxidant (claims 47-48).
However, Shchepinov (2010) does teach the method comprises administering deuterated polyunsaturated fatty acids, wherein many CNS disease etiologies have recently been associated with oxidation damage of mitochondrial membranes, oxidation in oxidation damage of mitochondrial membranes occurs at a very few, weak-link chemical bonds in polyunsaturated fatty acids, and supplement isotope components (deuterated polyunsaturated fatty acid or fatty 
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer D-PUFAs to an Alzheimer's patient receiving a dietary amount of undeuterated polyunsaturated fatty acid or fatty acid ester, since Morris discloses that dietary intake of undeuterated polyunsaturated fatty acids and vitamin E (an antioxidant) protects against Alzheimer’s disease, and Shchepinov discloses that essential fatty acids with deuterated components will increase resistance to oxidation in oxidation damage of mitochondrial membranes and may mitigate disease including CNS. In addition, at the time of the claimed invention, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of the claimed invention to determine the optimal amount of deuterated polyunsaturated fatty acid or fatty acid ester for an Alzheimer's patient. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to administer an optimized amount of D-PUFAs to an Alzheimer's patient receiving a dietary amount of undeuterated polyunsaturated fatty acid or fatty acid ester with a reasonable expectation of success, since Morris discloses that a dietary amount of undeuterated polyunsaturated fatty acid or fatty acid ester reduces risk of Alzheimer's disease, and Shchepinov (2007) discloses that ingestion of D-2-linoleic acid results in the formation of bodily constituents that are more resistant to degradative and detrimental processes (p.3 line 3-15, p.11 Structure).

The references cited above do not teach the method wherein the deuterated fatty acid or fatty acid ester is an ethyl ester (claims 41 and 43).
However, the references cited above do teach the method comprises deuterated fatty acids. At the time of the claimed invention, it was well-known in the art that ethyl esters are the most widely used alkyl ester prodrug (prodrug of acid), as evidenced by Stella (Part 3.1 p.8 para 2).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an ethyl ester as deuterated fatty acid ester since Shchepinov (2010) discloses that many CNS disease etiologies have recently been associated with oxidation damage of mitochondrial membranes, that oxidation in oxidation damage of mitochondrial membranes occurs at a very few, weak-link chemical bonds in polyunsaturated fatty acids, isotope effect (deuterated) can stabilize target bonds in well-understood ways, and supplement deuterated fatty acid into essential fatty acids will increase resistance to oxidation and may mitigate disease, and Stella discloses that ethyl esters are the most widely used alkyl ester prodrug. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate an ethyl ester as deuterated fatty acid ester with a reasonable expectation of success.

The limitations of “wherein the modified polyunsaturated fatty acid or fatty acid ester is incorporated into the patient’s body following administration” (claim 31) and the “wherein a cell or tissue of the patient maintains a sufficient concentration of the deuterated polyunsaturated Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

Claims 31, 32, 34-43, and 47-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6, 8-14, and 17 of U.S. Patent No 10,052,299 (referred to as the ‘299 patent) in view of Shchepinov et al (Retrotope. 2010;1-11. Cited on the IDS), Morris (Eur J Neurol. 2009;16(Suppl 1):1-7.), and Shchepinov (WO 2007/102030 A1; 9/13/2007. Cited on the IDS).
Claims 1-3, 6, 8-14, and 17 of the ‘299 patent recite a method of treating a medical condition, comprising: selecting a subject that has ataxia or a neurodegenerative disease; and administering an effective amount of an isotopically modified polyunsaturated fatty acid or ester thereof to the subject; wherein the amount of isotope in the isotopically modified polyunsaturated fatty acid or ester thereof is above the naturally-occurring abundance level, wherein the amount of isotopically modified polyunsaturated fatty acid or ester thereof ingested by or administered to the subject is at least about 5% of the total amount of polyunsaturated fatty acid or ester thereof ingested by or administered to the subject, and wherein the isotopically modified polyunsaturated fatty acid or ester thereof is selected from the group consisting of 11, 11-D2-linoleic acid; 11-D-linoleic acid; 11, 11, 14, 14, D4-linolenic acid; 11,14, D2-linolenic acid; 11, 11, D2-linolenic acid; 11-D-linolenic acid; 14-D-linolenic acid; 14, 14, D2-linolenic acid, and ester thereof.

‘299 patent does not teach the method comprises the claimed subject, a patient having Alzheimer's Disease, wherein the patient receives the claimed amount of deuterated polyunsaturated fatty acid or fatty acid ester as well as an amount of undeuterated 
However, Shchepinov (2010) does teach the method comprises administering deuterated polyunsaturated fatty acids, wherein many CNS disease etiologies have recently been associated with oxidation damage of mitochondrial membranes, oxidation in oxidation damage of mitochondrial membranes occurs at a very few, weak-link chemical bonds in polyunsaturated fatty acids, and supplement isotope components (deuterated polyunsaturated fatty acid or fatty acid ester) into essential fatty acids (undeuterated polyunsaturated fatty acid or fatty acid ester) will increase resistance to oxidation and may mitigate disease. Morris teaches dietary supplementation with undeuterated polyunsaturated fatty acids show a protection against Alzheimer’s disease (p.3 – para 5), and high dietary intake of vitamin E (an antioxidant) protect against Alzheimer’s disease (p.5 para 6-7).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer D-PUFAs to an Alzheimer's patient receiving a dietary amount of undeuterated polyunsaturated fatty acid or fatty acid ester, since Morris discloses that dietary intake of undeuterated polyunsaturated fatty acids and vitamin E (an antioxidant) protects against Alzheimer’s disease, and Shchepinov discloses that essential fatty acids with deuterated components will increase resistance to oxidation in oxidation damage of mitochondrial membranes and may mitigate disease including CNS. In addition, at the time of the claimed invention, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of the claimed invention to determine the optimal amount of deuterated polyunsaturated fatty acid or fatty acid ester for an Alzheimer's patient. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to administer an optimized amount of D-PUFAs to an Alzheimer's patient receiving a dietary amount of undeuterated polyunsaturated fatty acid or fatty acid ester with a reasonable expectation of success, since Morris discloses that a dietary amount of undeuterated polyunsaturated fatty acid or fatty acid ester reduces risk of Alzheimer's disease, and Shchepinov (2007) discloses that ingestion of D-PUFAs such as 11,11-D2-linoleic acid results in the formation of bodily constituents that are more resistant to degradative and detrimental processes (p.3 line 3-15, p.11 Structure).

The limitation of “wherein a cell or tissue of the patient maintains a sufficient concentration of the deuterated polyunsaturated fatty acid or fatty acid ester to reduce or prevent autoxidation of undeuterated polyunsaturated fatty acids or fatty acid esters, or cancel toxicity of undeuterated polyunsaturated fatty acid or fatty acid ester in the patient’s body” (claim 38) does not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited (e.g. analyzing). Therefore, the "wherein" clause is not considered to further limit the method defined by the claims and have not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 1651